
	

113 S1035 IS: Targeted Strike Oversight Reform Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1035
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. King (for himself
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To require an independent alternative analysis of the
		  consideration of the use of targeted lethal force against a particular, known
		  United States person knowingly engaged in acts of international terrorism
		  against the United States and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Targeted Strike Oversight Reform
			 Act of 2013.
		2.DefinitionsIn this Act:
			(1)Congressional
			 intelligence committeesThe term congressional
			 intelligence committees has the meaning given that term in section 3(7)
			 of the National Security Act of 1947 (50 U.S.C. 3003(7)).
			(2)DirectorThe
			 term Director means the Director of National
			 Intelligence.
			(3)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 3003(4)).
			(4)United States
			 personThe term United States person means a citizen
			 of the United States or an alien lawfully admitted for permanent residence (as
			 defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(20)).
			3.Alternative
			 analysis
			(a)Notification of
			 directorUpon a determination by the head of an element of the
			 intelligence community that a particular, known United States person is
			 knowingly engaged in acts of international terrorism against the United States,
			 such that the United States Government is considering the legality or the use
			 of targeted lethal force against that United States person, the head of the
			 element shall, as soon as practicable, notify the Director of the
			 determination.
			(b)Independent
			 alternative analysis
				(1)Requirement for
			 alternative analysisNot later than 15 days after the date the
			 Director receives a notification under subsection (a), the Director shall
			 complete an independent alternative analysis (commonly referred to as
			 red-team analysis) of the information relied on to support the
			 determination made under subsection (a).
				(2)Independent
			 leadershipIn completing the independent alternative analysis
			 required by paragraph (1), the Director shall ensure that the individual
			 appointed to lead such alternative analysis does not report to the head of the
			 element of the intelligence community who made the determination under
			 subsection (a).
				(c)Notification of
			 the Inspector General of the Intelligence CommunityAs soon as
			 practicable, the Director shall notify the Inspector General of the
			 Intelligence Community of the receipt of a notification under subsection
			 (a).
			(d)Notification to
			 CongressAs soon as practicable, the Director shall notify the
			 congressional intelligence committees, in writing, of the receipt of a
			 notification under subsection (a), including the identity of the United States
			 person, and the results of the independent alternative analysis performed under
			 subsection (b), including any written product containing the alternative
			 analysis, or if no product has been created, a summary of such analysis.
			(e)Construction
			 with other lawNothing in this section shall be construed to
			 impede the ability of the United States Government to conduct any operation
			 consistent with otherwise applicable law.
			4.Inspector
			 General of the Intelligence Community reviewOn an annual basis the Inspector General of
			 the Intelligence Community shall—
			(1)conduct a review of any notifications
			 received under section 3(c) with respect to the element of the intelligence
			 community’s compliance with all appropriate policies and procedures related to
			 consideration of the use of targeted lethal force against a particular, known
			 United States person; and
			(2)submit to the Director and the
			 congressional intelligence committees a report on the findings of such
			 review.
			5.ConstructionNothing in this Act or the amendments made
			 by this Act may be construed to authorize the use of targeted lethal force
			 against a United States person.
		
